Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1, 3-9 and 11-15 are currently pending in this application.
Claims 2 and 10 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Response to Amendments
The applicant amended independent claims 1, 8 and 9 with features similar to 
“in response to displaying of the three-dimensional model of the object, receive a first input and a second input, the first input being an input that draws a closed curve by a pointer operation performed by a user, the closed curve having an area drawn on an outer surface of the displayed object, the second input being an input indicating a ratio of a depth at a region defined by the closed curve drawn by the first input, the ratio of the depth corresponding to a value obtained by dividing the depth from the region arranged on the outer surface of the object toward a thickness direction of the three-dimensional model of the object by a thickness between the outer surface and an inner surface of the object in the region defined by the closed curve drawn by the first input”, 

“calculate, for each point in the region defined by the closed curve drawn on the outer surface of the object, the thickness of the three-dimensional model in the thickness direction between the outer surface and the inner surface of the object, the thickness direction being a normal direction in the outer surface corresponding to the region”, 

“calculate, for each point in the region, the depth toward the inner surface of the object from the outer surface of the object by multiplying the calculated thickness of the three-dimensional model by the ration indicated in the second input” and 

“select, based on the calculated depth and the closed curve, a portion from the three-dimensional model, the selected portion being a part of the three-dimensional model and corresponding to a volume specified by both the closed curve drawn by the first input and the depth calculated for each point in the region”.
The applicant amended Claims 4, 7, 12 and 15 as indicated in the previous Office Action and the rejections under 35 USC 112(b) have been withdrawn,

Claim Objections
Claims 1, 8 and 9 are objected to due to minor informalities:
a).	Claim 1 lines 28-29: “the three-dimensional model by the ration indicated in the second input” shall be “the three-dimensional model by the ratio indicated in the second input”;
b).	Claim 8 lines 25-26: “the three-dimensional model by the ration indicated in the second input” shall be “the three-dimensional model by the ratio indicated in the second input”;
c).	Claim 9 lines 26-27: “the three-dimensional model by the ration indicated in the second input” shall be “the three-dimensional model by the ratio indicated in the second input”.
Corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-9, and 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2019/0035161; IDS, corresponds to JP2017-144915 filed on July 26, 2017; IDS) in view of Liu et al. (2014/0260668).

Regarding claim 1, Watanabe teaches a site specifying device (e.g., A designation device 100 illustrated in FIG. 1 efficiently acquires designation of an infarct site of cardiac muscle when simulation of the heart as one type of organs is supposed to be performed. Watanabe: [0029] L.3-6), comprising: 
a memory (e.g., The designation device 100 includes a controller 110 and a storage unit 120. Watanabe: [0030]. The storage unit 120 is, for example, a semiconductor memory element such as a random access memory (RAM) and a flash memory or a storage device such as a hard disk and an optical disc. Watanabe: [0031] L.1-4); and 
a processor coupled to the memory and the processor (e.g., The controller 110 corresponds to an operation processing device such as a central processing unit (CPU). The controller 110 has an internal memory for storing therein programs defining various processing procedures and pieces of control data, and executes various pieces of processing by them. The controller 110 includes a preprocessor 111, the infarct site designation processor 112, the heart simulation unit 113, and a display unit 114.  Watanabe: [0034]) configured to: 
store three-dimensional model data indicating a three-dimensional model of an object (e.g., The preprocessor 111, for example, grasps the three-dimensional model of the heart on the basis of the nodal points indicated in the nodal point information table 121a and the elements indicated in the element information table 121b with reference to the nonstructural lattice data storage unit 121 to acquire pieces of data indicating the surfaces of the three-dimensional model. Watanabe: [0060] L.5-11), 
display the three-dimensional model of the object based on the three-dimensional model data (e.g., As illustrated in FIG. 9, the display unit 114 displays, at a time point of t1, the three-dimensional model of the heart in a form of mesh data using the nonstructural lattice data storage unit 121. Watanabe: [0079] L.1-4),
in response to displaying of the three-dimensional model of the object, receive a first input and a second input, the first input being an input that draws a closed curve by a pointer operation by a user (e.g., The physician designates the infarct site of the cardiac muscle using, for example, a drawing tool. Watanabe: [0004] L.3-4. When the physician designates the infarct site of the cardiac muscle using the drawing tool, he(she) draws it using a pointing device such as a mouse. Watanabe: [0005] L.4-7.  The designation operation between the cross sections will be described with reference to FIG. 4. FIG. 4 is a view for explaining the designation operation between the cross sections. It is assumed that the preprocessor 111 has acquired the designations of the two cross-sectional positions indicated by the reference numeral P1 and the reference numeral P2. It is assumed that the infarct site designation processor 112 has acquired the four designations P10, P11, P12, and P13 indicating the infarct site of the heart on the cross section P1. It is assumed that the infarct site designation processor 112 has acquired the four designations P20, P21, P22, and P23 indicating the infarct site of the heart on the cross section P2. That is to say, the infarct site designation processor 112 regards a three-dimensional closed region formed by the points designated by the user as the region of the infarct site of the heart. Watanabe: [0048]. The preprocessor 111 acquires designations of measurement points on only a cross section close to the annulus using the cardiac muscle data (step S13). Watanabe: [0061] L.1-3. Therefore, the physician/user designates closed regions on the cross sections P1, P2, P3 and P4 (annulus) with four designations in each cross section using a pointing device such a mouse), the closed curve having an area drawn on an outer surface of the displayed object (e.g., The designation of the cross-sectional position is, for example, information defining a plane encompassing a cross section. For example, a user executing the heart simulation performs the designation. Watanabe: [0036] L.5-8.  As illustrated in FIG. 2, the preprocessor 111 acquires the designations of the cross-sectional positions of the ventricle of the heart. In this example, designation of a cross-sectional position at a position close to an annulus, which is indicated by reference numeral P1, is acquired. Designation of a cross-sectional position at a position close to a cardiac apex, which is indicated by reference numeral P2, is acquired. Designations of cross-sectional positions at positions of cross sections between the cross section indicated by the reference numeral P1 and the cross section indicated by the reference numeral P2, which are indicated by reference numeral P3 and reference numeral P4, may be further acquired. Watanabe: [0040]. Each boundary of cross-sections P1 to P4 are closed curve (annulus) with an area enclosed by the boundaries), the second input being an input indicating a ratio of a depth at a region defined by the closed curve drawn by the first input (e.g., As illustrated in a middle view in FIG. 3, the preprocessor 111 arranges the internally dividing points for division into n in the 360-degree circumferential direction of the cardiac muscle and division into m in the thickness direction of the cardiac muscle. The internally dividing points may be previously defined. The preprocessor 111 may arrange the internally dividing points for division into n in the 360-degree circumferential direction and division into m in the thickness direction after acquiring designations of values of n and m. In this example, it is assumed that n is 36 and m is 4. Watanabe: [0044] and Fig. 3; reproduced below for reference.

    PNG
    media_image1.png
    501
    930
    media_image1.png
    Greyscale

It can be seen in the enlarged figure in the middle portion showing the black dots at different depths in the thickness direction (in a direction perpendicular to the boundary) from the boundary – the outer surface of the cross section; which is designated in the first input. Ratio (d1/t) and thickness (t): See 1_1 below), the ratio of the depth corresponding to a value obtained by dividing the depth from the region arranged on the outer surface of the object toward a thickness direction of the three-dimensional of the object by a thickness between the outer surface and an inner surface of the object in the region defined by the closed drawn by first input (see 1_1 below);  
calculate, for each point in the region defined by the closed curve drawn on the outer surface of object (e.g., the black dots at different depths in the thickness direction (in a direction perpendicular to the boundary) from the boundary – the outer surface of the cross section; Watanabe: Fig. 3), the thickness of the three-dimensional model in the thickness direction between the outer surface and the inner surface of the object, the thickness direction being a normal direction in the outer surface corresponding to the region (e.g., In a right view in FIG. 4, the heart simulation unit 113 determines the infarct site by determining whether all of the normal line directions of the cross-sectional function f1 direct to the inner side of the closed region with respect to the extracted intersection plane cde. That is to say, when all of the normal line directions of the cross-sectional function f1 direct to the inner side of the closed region, the heart simulation unit 113 determines that a portion of the element m0 on the normal line direction side relative to the intersection plane is the infarct site. Watanabe: [0051] L.1-10.  As illustrated in a middle view in FIG. 3, the preprocessor 111 arranges the internally dividing points for division into n in the 360-degree circumferential direction of the cardiac muscle and division into m in the thickness direction of the cardiac muscle. The internally dividing points may be previously defined. The preprocessor 111 may arrange the internally dividing points for division into n in the 360-degree circumferential direction and division into m in the thickness direction after acquiring designations of values of n and m. In this example, it is assumed that n is 36 and m is 4. Watanabe: [0044] and Fig. 3.  Therefore, the value m is taken as representing the depth of thickness of the division: when m = 4, k = 1 (zero) is taken as the surface (the outermost layer of dots in the magnified portion of the central figure of Fig. 3) and a depth of zeroth thickness; k = 2 (one thirds or k-1 (m-1)th) is taken as the second layer of dots in central figure of Fig. 3 and is at a depth of 1/3  thickness in the n-th direction; k = 3 (two thirds or (k-1) (m-1)th) is taken as the third layer of dots in the central figure of Fig. 3 and is at a depth of 2/3 thickness in the n-th direction and k = 4 (three thirds or (k-1) (m-1)th or full thickness) is taken as the fourth layer of dots in the center figure of Fig. 3 and is at a depth of thickness of the cardiac muscle in the n-th direction.  Thus, in general k corresponds to a ratio of (k-1)/(m-1); k = 1 to m of the thickness of cardiac muscle.  Therefore, k specifies the ratio of the specific depth to the thickness in specific number, (m-1) of divisions.  See 1_1), 
calculate, for each point in the region, the depth toward the inner surface of the object from the outer surface of the object by multiplying the calculated thickness of the three-dimensional model by the ratio indicated in the second input (e.g., In an example of FIG. 3, a three-dimensional model of one cross section of the heart is illustrated.  Watanabe: [0041] L.2-4. As illustrated in a middle view in FIG. 3, the preprocessor 111 arranges the internally dividing points for division into n in the 360-degree circumferential direction of the cardiac muscle and division into m in the thickness direction of the cardiac muscle. The internally dividing points may be previously defined. The preprocessor 111 may arrange the internally dividing points for division into n in the 360-degree circumferential direction and division into m in the thickness direction after acquiring designations of values of n and m. In this example, it is assumed that n is 36 and m is 4. Watanabe: [0044]. Therefore, the value m is taken as representing the depth of thickness of the division: when m = 4, k = 1 (zero) is taken as the surface (the outermost layer of dots in the magnified portion of the central figure of Fig. 3) and a depth of zeroth thickness; k = 2 (one thirds or k-1 (m-1)th) is taken as the second layer of dots in central figure of Fig. 3 and is at a depth of 1/3  thickness in the n-th direction; k = 3 (two thirds or (k-1) (m-1)th) is taken as the third layer of dots in the central figure of Fig. 3 and is at a depth of 2/3 thickness in the n-th direction and k = 4 (three thirds or (k-1) (m-1)th or full thickness) is taken as the fourth layer of dots in the center figure of Fig. 3 and is at a depth of thickness of the cardiac muscle in the n-th direction.  Thus, in general k corresponds to a ratio of (k-1)/(m-1); k = 1 to m of the thickness of cardiac muscle.  Ratio (d1/t) and thickness (t): See 1_1 below, calculated thickness: See 1_2 below); and 
select, based on the calculated depth and the closed curve, a portion from the three-dimensional model, the selected portion being a part of the three-dimensional model and corresponding to a volume specified by both the closed curve drawn by the first input and the depth calculated for each point in the region (e.g., A designation device includes a storage that stores therein a three-dimensional model of an organ, and a processor coupled to the storage. The processor executes a process including: first acquiring designations of a plurality of planes of the three-dimensional model of the organ; second acquiring designations of a specific number of pieces of point information indicating an infarct site of the organ for any one or all of the planes; determining the infarct site of the organ that is interposed between the planes on the basis of the pieces of point information; and outputting an image reproducing determination result of the infarct site of the organ at the determining using the three-dimensional model.  Watanabe: Abstract.  The infarct site designation processor 112 acquires designation of the infarct site using the cardiac muscle data (step S15). The infarct site designation processor 112 acquires, for each of the cross sections acquired by the preprocessor 111, designations of the specific number of pieces of point information among the pieces of point information defined on the cross section, for example. The closed region formed by the pieces of point information designated for each of the cross sections is the region of the infarct site of the heart on the cross section.  Watanabe: [0063].  A closed region formed by the pieces of point information designated for each of the cross sections is a region of the infarct site of the heart on each cross section. The specific number of pieces of point information is, for example, four. For example, the user executing the heart simulation performs the designation. Although the specific number of pieces of point information is four in the above description, it is sufficient that it is equal to or more than three.  Watanabe: [0038] L.9-17.  The infarct site (the closed region) is taken as “a portion” or “the selected portion”).
While Watanabe does not explicitly teach, Liu teaches:
(1_1). the ratio of the depth corresponding to a value obtained by dividing the depth from the region arranged on the outer surface of the object toward a thickness direction of the three-dimensional of the object by a thickness between the outer surface and an inner surface of the object in the region defined by the closed drawn by first input (e.g., A flowmeter has a one-piece conduit with an outer surface and an inner surface that define a wall thickness therebetween, and first and second transducers, where each transducer is disposed external of or integral with the one-piece conduit, in signal communication with an interior volume of the one-piece conduit, and relative to each other such that each transducer can send and receive an acoustic signal to the other transducer. Liu: Abstract L.1-8. As depicted in FIGS. 19 and 20, the plurality of discontinuous boundaries associated with the acoustic noise attenuating features 714, 814 form a plurality of pockets 720, 820 having a depth d1, d2 relative to at least one of the outer surface 704, 804 and the inner surface 706, 806, respectively. Liu: [0064] L.4-9 and Figs. 19 and 20; reproduced below for reference.  

    PNG
    media_image2.png
    481
    751
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    446
    590
    media_image3.png
    Greyscale

With reference to FIGS. 19 and 20, where the one-piece conduit has a nominal wall thickness "t", the ratio of the depth "d1", "d2", or each of "d1" and "d2", to the nominal wall thickness "t" has a range from around 0.1 to around 0.9, and in another embodiment has a range from around 0.25 to around 0.75. Liu: [0065] L.6-10.  Therefore, in general the measurement of a hollow object, such as a conduit, can be applied to the measurement of the heart.  It can be seen from Fig. 19 that d1 is normal to the outer surface 704 and d2 is normal to the inner surface 706 of the conduit. The ratio of depth has two definitions: ratio 1 (r1) is d1/t and ratio 2 (r2) is d2/t according to whether the reference surface is outer or inner.  When the outer surface is referred, the ratio of depth, r1 is given by d1/t);
(1_2). calculate, for each point in the region, the depth toward the inner surface of the object from the outer surface of the object by multiplying the calculated thickness of the three-dimensional model by the ratioe.g., With reference to FIGS. 19 and 20, where the one-piece conduit has a nominal wall thickness "t", the ratio of the depth "d1", "d2", or each of "d1" and "d2", to the nominal wall thickness "t" has a range from around 0.1 to around 0.9, and in another embodiment has a range from around 0.25 to around 0.75. Liu: [0065] L.6-10.  When the ratio of depth is defined as r1, it can be easily obtained the depth from the ratio and the nominal thickness as d1 = r1 x t.  As d1 is relative to the outer surface 704 (804), the depth is towards the inner surface 706 (806).  The nominal wall thickness of the conduit (cardiac muscle) is taken as the calculated thickness);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into the teaching of Watanabe so that measurement of the heart can be conveniently with the measurement of a typical hollow object.

Regarding claim 4, the combined teaching of Watanabe and Liu teaches the site specifying device according to claim 1, wherein 
the three-dimensional model data represents the three-dimensional model by a set of polyhedral elements (e.g., The nonstructural lattice data storage unit 121 stores therein nonstructural lattice data indicating a shape of the heart three-dimensionally as a three-dimensional model of the heart. The nonstructural lattice data represents the shape of the heart with a plurality of tetrahedral elements, for example.  Watanabe: [0032] L.1-6), and 
the processor is configured to output a list of elements included in the selected portion from the three-dimensional model data (e.g., The preprocessor 111, for example, grasps the three-dimensional model of the heart on the basis of the nodal points indicated in the nodal point information table 121a and the elements indicated in the element information table 121b with reference to the nonstructural lattice data storage unit 121 to acquire pieces of data indicating the surfaces of the three-dimensional model.  Watanabe: [0060] L.5-11).

Regarding claim 5, the combined teaching of Watanabe and Liu teaches the site specifying device according to claim 4, wherein 
the three-dimensional model data represents the three-dimensional model by a plurality of nodes positions of which in a three-dimensional space are set (e.g., The nonstructural lattice data storage unit 121 stores therein nonstructural lattice data indicating a shape of the heart three-dimensionally as a three-dimensional model of the heart. The nonstructural lattice data represents the shape of the heart with a plurality of tetrahedral elements, for example. In this case, a large number of nodal points are provided in a space in which the heart is present.  Watanabe: [0032] L.1-7), and a set of polyhedral elements in which nodes indicating positions of vertices are set (e.g., A large number of tetrahedrons with four nodal points as vertices are defined. One tetrahedron is an element representing, for example, a myocardial cell of the heart. Watanabe: [0032] L.7-10), and 
the processor is configured to generate a sphere a radius of which equals to a distance of the depth centered on each of the nodes included in the region, and includes an element including a node in the sphere in the list (e.g., The preprocessor 111 acquires designations of segments indicating boundaries between an atrium and ventricular myocardium using the three-dimensional model of the heart. That is to say, the preprocessor 111 acquires designations of four points (measurement points) indicating two boundaries between the atrium and the ventricular myocardium in order to exclude the right atrium side. The preprocessor 111 acquires designations of a cardiac axis position and a segment indicating radius information about the cardiac axis position using the three-dimensional model of the heart. That is to say, the preprocessor 111 acquires designations of two points (measurement points) indicating the cardiac axis position and the radius information about the cardiac axis position. For example, the user executing the heart simulation performs the designation. Watanabe: [0037].  It is obvious that in three dimensions, a radius about a point define a sphere of radius R around the point as an origin. Any node within the sphere is an element of the model of the heart).

Regarding claim 6, the combined teaching of Watanabe and Liu teaches the site specifying device according to claim 5, wherein the processor is configured to: 
generate a normal line that passes through each of a plurality of points on the closed curve (e.g., In a right view in FIG. 4, the heart simulation unit 113 determines the infarct site by determining whether all of the normal line directions of the cross-sectional function f1 direct to the inner side of the closed region with respect to the extracted intersection plane cde. That is to say, when all of the normal line directions of the cross-sectional function f1 direct to the inner side of the closed region, the heart simulation unit 113 determines that a portion of the element m0 on the normal line direction side relative to the intersection plane is the infarct site. Watanabe: [0051] L.1-10), and 
include the element included in the sphere and included in a closed region surrounded by a surface provided between adjacent normal lines and the surface of the three-dimensional model in the list (e.g., In this example, when all of normal line directions nf1 of the cross-sectional function f1 direct to the inner side of the closed region with respect to the extracted intersection plane cde, the heart simulation unit 113 determines that a portion of the element m0 on the normal line direction nf1 side relative to the intersection plane cde is the infarct site. When the heart simulation unit 113 determines that the portion of the element m0 is the infarct site, it stores, in the infarct site element list 122, information on the element m0 that is partially contained in the closed region. As an example, the information on the element m0 includes coordinates of intersections of the intersection plane. Watanabe: [0051] L.10-22).

Regarding claim 8, the claim is a method claim of device claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Watanabe further teaches that “The embodiments discussed herein are related to a designation device, a computer-readable recording medium, and a designation device control method.” (Watanabe: [0002]).

Regarding claims 9 and 12-14, the claims are computer-readable storage medium claims of device claims 1 and 4-6 respectively.  The claims are similar in scope to claims 1 and 4-6 respectively and they are rejected under similar rationale as claims 1 and 4-6 respectively.
 Watanabe further teaches that “As illustrated in FIG. 19, a computer 200 includes a CPU 203 executing various pieces of operation processing, an input device 215 receiving an input of data from a user, and a display controller 207 controlling a display device 209. The computer 200 includes a drive device 213 reading a program and the like from a storage medium and a communication controller 217 transferring data to and from another computer via a network. The computer 200 includes a memory 201 that temporarily stored therein various pieces of information and a hard disk drive (HDD) 205. The memory 201, the CPU 203, the HDD 205, the display controller 207, the drive device 213, the input device 215, and the communication controller 217 are connected to one another via a bus 219.” (Watanabe: [0140]).

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Liu as applied to claim(s) 1 (9) and further in view of Maier-Hein et al. (2010/0076305).

Regarding claim 3, the combined teaching of Watanabe and Liu teaches the site specifying device according to claim 1, wherein the receiving the second input (e.g., The processor executes a process including: first acquiring designations of a plurality of planes of the three-dimensional model of the organ; second acquiring designations of a specific number of pieces of point information indicating an infarct site of the organ for any one or all of the planes; Watanabe: [0006] L.5-9; a user executing the heart simulation performs the designation.  Watanabe: [0036] L.7-8.  The processor receives first and second designations from the user) is configured to display a bar indicating the ratio to be used to calculate the depth, change a length of the bar according to a rotational amount of a mouse wheel (e.g., When the physician designates the infarct site of the cardiac muscle using the drawing tool, he (she) draws it using a point device such as a mouse and therefore has difficulty in efficiently designating the infarct site of the cardiac muscle.  Watanabe: [0005] L.4-8.  It is obvious that the physician can use the mouse to point to dots (one of m dividing points) of the magnified portion of the central figure of Fig. 3 along one of the n-th radius in the 360-degree circumferential direction of the cardiac muscle), and receive the second input determining the ratio (e.g., the k-th point of the m-division points, that is (k-1) (m-1)th; see Rejections to Claim 1 above) according to the length of the bar (see 3_1 below).
While the combined teaching of Watanabe and Liu does not explicitly teach, Maier-Hein teaches:
(3_1). the receiving the second input is configured to display a bar indicating the depth, change a length of the bar according to a rotational amount of a mouse wheel, and determine the depth according to the length of the bar (e.g., As the ablation needle 22 is inserted into the body part, the image generated and displayed in FIG. 5a will be a motion picture of a "flight" along the predetermined trajectory 16 towards the tumour 10. A recticle 52 is shown which when coinciding with the target point 20 indicates that the needle 22 is pointing directly to it. While not easily recognizable in the black and white image of FIG. 5b, in one embodiment a virtual tube- or tunnel structure surrounding the predetermined trajectory is displayed, in which the needle has to be kept upon insertion. It has been confirmed in tests that this virtual camera view is a very intuitive way of guiding the instruments which allowed even inexperienced users personnel to guide the needle 22 towards the tumour 10. Maier-Hein: [0066]. Again, a depth indicator 34 is provided from which the user can discern how far needle has to be inserted. Also, upon approaching the tumor with the tip, in the virtual camera view the tumour will appear larger and larger, such that approaching of the tumour is readily recognizable. Or course, the depth indication is crucial for stopping the insertion of the needle at the correct position, such as to not inadvertently penetrate through the tumour 10.  Maier-Hein: [0067] L.1-8.  Therefore, the depth of the k-th m-dividing point of the n-th radius of Watanabe can be indicated with the depth indicator 34 of Maier-Hein).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Maier-Hein into the combined teaching of Watanabe and Liu because the depth indication is crucial for stopping the insertion of the needle at the correct position. (Maier-Hein: [0067] L.6-7einH).

Regarding claim 11, the claim is a computer-readable storage medium claim of device claim 3.  The claim is similar in scope to claim 3 and it is rejected under similar rationale as claim 3.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Liu as applied to claim(s) 1 (9) and further in view of Honma (2020/0077895; Continuation of application No. PCT/JP2018/018901 (WO 2018/212230), filed on May 16, 2018).

Regarding claim 7, the combined teaching of Watanabe and Liu teaches the site specifying device according to claim 1, wherein the processor is configured to output information indicating that the selected portion has a property different from the property of other parts in the object (see 7_1 below).
While the combined teaching of Watanabe and Liu does not explicitly teach, Honma teaches:
(7_1). the processor is configured to output information indicating that the selected portion has a property different from the property of other parts in the object (e.g.,  An image processing apparatus is described herein including an image input unit that receives an input of a tomographic image of a heart imaged from outside a body; a low motion site estimation unit that estimates a low motion site of the heart on the basis of the tomographic image; an infarct site estimation unit that estimates an infarct site of the heart; and a target site identification unit that identifies a site other than the infarct site among the low motion sites, as a target site. Honma: Abstract. FIGS. 4A-4C are views illustrating image processing accompanying the target site identification processing performed by the image processing apparatus 10, and illustrating a cross section of a left ventricle LV of the heart. As illustrated in FIG. 4A, the low motion site estimation unit 161 of the image processing apparatus 10 reads the first tomographic image input via the image input unit 11, and estimates a low motion site P of the heart on the basis of the first tomographic image (step S11: low motion site estimation step). Specifically, the image input unit 11 receives an input of a plurality of first tomographic images captured at predetermined times. The low motion site estimation unit 161 estimates the low motion site P on the basis of the temporal change of the plurality of first tomographic images. More specifically, the feature point detection unit 164 first extracts a plurality of points having luminance of a predetermined value or more in the first tomographic image, as feature points. The feature point detection unit 164 extracts a plurality of feature points from each of a plurality of first tomographic images captured at different times including the diastole in which the myocardium is most dilated and the systole in which the myocardium is most deflated. The display information generation unit 166 calculates a change rate obtained by measuring the distance between an arbitrary feature point and another adjacent feature point in the first tomographic image in the diastole and the first tomographic image in the systole, and then the calculated change rate is reflected onto the three-dimensional image of the heart. For example, the display information generation unit 166 generates a three-dimensional image of the heart so that a region where the change rate is a predetermined threshold or less and a region where the change rate exceeds a predetermined threshold are in different modes (for example, rendered in different colors, etc.). The low motion site estimation unit 161 estimates that the site of the heart corresponding to the region in which the change rate is a predetermined threshold or less is the low motion site P. The predetermined threshold of the change rate is, for example, 12%, but may be appropriately altered by setting. Honma: [0052] L.3-42 and Figures 4A-4C; reproduced below for reference. 

    PNG
    media_image4.png
    629
    295
    media_image4.png
    Greyscale

As illustrated in FIG. 4B, the infarct site estimation unit 162 reads the second tomographic image input via the image input unit 11, and estimates an infarct site Q of the heart on the basis of the second tomographic image (step S12: infarct site estimation step). The infarct site Q is a site where the myocardium is ischemic and necrotic. The infarct site Q is a site where the above change rate is a predetermined threshold or less and is included in the low motion site P. Specifically, in a case where the second tomographic image includes a delayed contrast-enhanced image, the infarct site estimation unit 162 estimates the infarct site Q on the basis of the delayed contrast-enhanced image of the second tomographic image. Specifically, the infarct site estimation unit 162 estimates the site in which the delayed contrast-enhanced image is imaged as the infarct site Q. Honma: [0053] L.1-15.  As illustrated in FIG. 4C, the target site identification unit 163 identifies the site other than the infarct site Q estimated in the infarct site estimation step (step S12) out of the low motion sites P estimated in the low motion site estimation step (step S11), as the target site R (step S13: target site identification step). The target site R is a site where the change rate is a predetermined threshold or less but is not necrotic, which is a hibernating myocardium or a stunned myocardium.  Honma: [0054] L.1-9.  Therefore, the ventricle is displayed with normal and low motion portions and the low motion portion is further distinguished to be an infarct site (low motion with necrotic) and a target site (low motion with no necrotic)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Honma into the combined teaching of Watanabe and Liu so that infarct site (low motion site with necrotic) is distinguished from target site (low motion but not necrotic) and these low motion sites are visually distinguishable from the normal motion portions of the heart (Honma: Figs. 4A-4C).

Regarding claim 15, the claim is a computer-readable storage medium claim of device claim 7.  The claim is similar in scope to claim 7 and it is rejected under similar rationale as claim 7.

Response to Arguments
Applicant’s arguments filed on March 15, 2022 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above with additional reference of Liu (2014/0260668).
R1.	The applicant amended independent claims 1, 8 and 9 with “in response to displaying of the three-dimensional model of the object, receive a first input and a second input, the first input being an input that draws a closed curve by a pointer operation performed by a user, the closed curve having an area drawn on an outer surface of the displayed object, the second input being an input indicating a ratio of a depth at a region defined by the closed curve drawn by the first input, the ratio of the depth corresponding to a value obtained by dividing the depth from the region arranged on the outer surface of the object toward a thickness direction of the three-dimensional model of the object by a thickness between the outer surface and an inner surface of the object in the region defined by the closed curve drawn by the first input”.
R2.	Regarding the amended feature of “the first input”, the examiner applied the reference of Watanabe to teach the feature: “The designation operation between the cross sections will be described with reference to FIG. 4. FIG. 4 is a view for explaining the designation operation between the cross sections. It is assumed that the preprocessor 111 has acquired the designations of the two cross-sectional positions indicated by the reference numeral P1 and the reference numeral P2. It is assumed that the infarct site designation processor 112 has acquired the four designations P10, P11, P12, and P13 indicating the infarct site of the heart on the cross section P1. It is assumed that the infarct site designation processor 112 has acquired the four designations P20, P21, P22, and P23 indicating the infarct site of the heart on the cross section P2. That is to say, the infarct site designation processor 112 regards a three-dimensional closed region formed by the points designated by the user as the region of the infarct site of the heart.” (Watanabe: [0048]), “The preprocessor 111 acquires designations of measurement points on only a cross section close to the annulus using the cardiac muscle data (step S13).” (Watanabe: [0061] L.1-3), “The physician designates the infarct site of the cardiac muscle using, for example, a drawing tool.” (Watanabe: [0004] L.3-4) and “When the physician designates the infarct site of the cardiac muscle using the drawing tool, he(she) draws it using a pointing device such as a mouse.” (Watanabe: [0005] L.4-7).
Therefore, the physician/user designates a closed regions on cross sections P1 to P4 with four designations in each cross section using a pointing device such as a mouse.
R3.	Regarding the amended feature of “the second input”, the examiner applied the reference of Liu to teach the feature: “A flowmeter has a one-piece conduit with an outer surface and an inner surface that define a wall thickness therebetween, and first and second transducers, where each transducer is disposed external of or integral with the one-piece conduit, in signal communication with an interior volume of the one-piece conduit, and relative to each other such that each transducer can send and receive an acoustic signal to the other transducer.” (Liu: Abstract L.1-8), “As depicted in FIGS. 19 and 20, the plurality of discontinuous boundaries associated with the acoustic noise attenuating features 714, 814 form a plurality of pockets 720, 820 having a depth d1, d2 relative to at least one of the outer surface 704, 804 and the inner surface 706, 806, respectively.” (Liu: [0064] L.4-9 and Figs. 19 and 20) and “With reference to FIGS. 19 and 20, where the one-piece conduit has a nominal wall thickness "t", the ratio of the depth "d1", "d2", or each of "d1" and "d2", to the nominal wall thickness "t" has a range from around 0.1 to around 0.9, and in another embodiment has a range from around 0.25 to around 0.75.” (Liu: [0065] L.6-10).
Thus, the measurement of a hollow object such as a conduit can be applied to the cardiac muscle of the heart. Liu teaches two definitions of ratio (r1 and r2) of depth (d1 and d2 respectively) with reference to the outer or inner surface to the nominal wall thickness (of conduit or the cardiac muscle in the case of Watanabe), that is r1 = d1/t and r2 = d2/t.
R4.	Regarding the amended feature of “calculate, for each point in the region defined by the closed curve drawn on the outer surface of the object, the thickness of the three-dimensional model in the thickness direction between the outer surface and the inner surface of the object, the thickness direction being a normal direction in the outer surface corresponding to the region”, the feature is primarily disclosed in the combined teaching of Watanabe and Liu as discussed in R2 and R3 above.
R5.	Regarding the amended feature of “calculate, for each point in the region, the depth toward the inner surface of the object from the outer surface of the object by multiplying the calculated thickness of the three-dimensional model by the ration indicated in the second input”, the feature is disclosed with reference to Liu as discussed in R3 above.
It is further elaborated that as the first definition of ratio is referred, the depth of a point with a depth ratio of r1 with nominal thickness t is given by rearranging the expression as disclosed in R3 (Liu: [0064] L.4-9) above that 
r1 = d1/t, 
therefore, d1 = r1 x t, where d1 is measured perpendicularly from the outer surface 704 as shown in Fig. 19 of Liu.
Please see the rejections to the independent claims above for details.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Masumoto (2012/0200560) teaches that “A three-dimensional medical image is obtained, and displayed on a display screen. An input position by a user on the display screen and an input operation by the user are received. If the received input position is located in a center region of the display screen, rotation processing is performed on the three-dimensional medical image based on the received input operation. If the received input position is located in a region other than the center region, region specification processing is performed on the displayed three-dimensional medical image based on the received input operation. The region specification processing specifies a closed curve on the display screen based on the received input operation, and deletes a part of the three-dimensional medical image, and the part being an inside or an outside of a cylinder extending from the specified closed curve toward the depth direction of the display screen.” (Masumoto: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611